DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the preamble, it is suggested that “a motor vehicle having” be changed to –a motor vehicle, the motor vehicle having--, for clarity. 
In claim 1, it is suggested that “in said housing and influenced”, be changed to –in said housing, the mechanical feature configured to be—, for clarity.
In claim 1, the phrase “a mechanical feature disposed… in a crash condition…”, it is unclear and not fully understood in the context of the claim language how and in what way the claimed “influenced by a force in a crash 
In claim 1, the phrase “prevent inadvertent movement of said release chain… the ratchet releasing position” is unclear and not fully understood in the context of the claim language.  How and in what way is such a function achieved and for what functional purpose?
In claim 2, it is unclear in the context of the claim language what “prior to said inner surface being deformed” and “upon said inner surface being deformed” is referring to and how and in what way it relates to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosales et al., US Patent Application Publication 2014/0284940A1.  As in claim 1, a latch assembly for a motor vehicle having a vehicle body defining a door opening and a vehicle swing door pivotably connected to the vehicle body for swing movement between an open position and a closed position relative to the vehicle body and a passenger compartment (as conventional), the latch assembly comprising a housing (see figure 1) having a portion configured to face laterally outwardly from the passenger compartment, said portion having an inner surface configured to face inwardly toward the passenger compartment; a ratchet 3 disposed in said housing for movement between a striker 5 capture position to retain the vehicle swing door in the closed position and a striker release position to allow the vehicle swing door to be moved to the open position (as conventional); a release chain component (including 4) disposed in said housing and configured for release from a ratchet holding position, whereat said ratchet is maintained in latched engagement with a striker in the striker capture position to maintain the vehicle swing door in the closed position, to a ratchet releasing position, whereat said ratchet is moved out of latched engagement from the striker to allow the vehicle swing door to be moved from the closed position to the open position (as conventional); and a mechanical feature (including 9a) disposed in said housing and, as best understood, influenced by a  by the force in the crash condition of the motor vehicle.

Allowable Subject Matter
Claims 2-10, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675